Citation Nr: 0428744	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-00 349	)	DATE
	)
	)

On appeal from a Decision Subject to the Jurisdiction of the
Department of Veterans Affairs Regional Office in New York, 
New, York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty for over nineteen years, 
and he retired in April 1964.  The veteran died in April 
1997.  The appellant is the veteran's widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.  

The case was previously before the Board in April 1999 and in 
September 2003, at which times it was Remanded to obtain 
additional records and to afford the appellant a hearing.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 

The Board observes that jurisdiction of the case was 
transferred to the RO in New York in March 2004.  It is noted 
that, although having requested a hearing before a travel 
section of the Board, the appellant failed to appear for the 
hearing scheduled for August 11, 2004 at the RO in New York.  
Notice of the hearing was mailed to the appellant's address 
of record in Riverhead, NY one month prior to the scheduled 
hearing date and was not returned as undeliverable.  No 
request was received for rescheduling.  Therefore, the 
request for hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  38 C.F.R. § 20.704 (d) (2004).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran died in April 1997 at the age of 71 due to 
(immediate cause) cardio-pulmonary arrest, with underlying 
causes of congestive heart failure, hypertension and 
noninsulin dependent diabetes mellitus.

3.  At the time of the veteran's death, service-connection 
was not established for any disability, and there is no 
competent evidence linking the cause of  the veteran's death 
to his service.


CONCLUSIONS OF LAW

1.  The veteran's military service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002);  38 C.F.R. 
§ 3.312 (2004).  

2.  The legal requirements for the payment of dependent's 
educational assistance benefits are not met.  38 U.S.C.A. §§ 
3501, 3512, 3513, 3680 (West 2002); 38 C.F.R. §§ 3.807, 
21.3041, 21.4131 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the claimant submit a well-grounded 
claim in order to trigger VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) [hereinafter 
"VCAA"].  The Board notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO, as reflected by correspondence issued in January 
2003, the Supplemental Statement of the Case of March 2003, 
VCAA correspondence of June 2003 and October 2003.  Thus, 
there is no prejudice to the appellant in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be  obtained, providing 
a brief explanation of the efforts made to obtain the 
evidence, and describing further action to be taken with 
respect to the claim.  See also revised 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
appellant have either been obtained by the RO or submitted by 
the claimant.  In fact, the claimant has acknowledged that 
she does not have any records that would support her 
contentions.  Accordingly, the claimant is not prejudiced by 
the Board's adjudication of her claim at this time.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the claimant of the 
evidence needed to substantiate her claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of the claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  She was provided with 
notice of the appropriate law and regulations.  She was 
provided notice of what evidence she needed to submit, and 
notice of what evidence VA would secure on her behalf.  She 
was given ample time to respond.  The appellant was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of March 2003, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the appellant, and she was not prejudiced by 
any defect in the timing of that notice. 

Under the basic statutory and regulatory provisions governing  
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it  
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The appellant claims that she firmly believes that had her 
husband chosen a career other than the military, he would 
still be alive.  On her substantive appeal dated in December 
1997, she acknowledged that she had no medical records to 
support her contentions.

The death certificate shows that the veteran died in April 
1997 at the age of 71, more than 30 years after service.  His 
death was due to (immediate cause) cardio-pulmonary arrest, 
with underlying causes of congestive heart failure, 
hypertension and noninsulin dependent diabetes mellitus.   

The veteran never filed a claim for VA disability benefits.  
Service medical records are silent as to complaints, 
treatment or diagnoses relating to a heart disorder or for 
diabetes mellitus.  Here, the record does not demonstrate 
that the disorders causing the veteran's death are related to 
service or even that such disorders became manifest until 
many years after service.  See also Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered as 
a factor in determining a service connection claim).   

The Board notes that the appellant's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The appellant also asserts entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code.  After a review of the 
record, the Board finds that the appellant's claim in these 
regards lacks legal merit and entitlement under the law.  
Therefore the claim must be denied and the appeal as to that 
issue terminated.

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility: (a) if the veteran: 
(1) was discharged from service under conditions other than 
dishonorable, or died in service, and (2) had a permanent 
total service-connected disability, or (3) had a permanent 
total service-connected disability in existence at the date 
of his death, or (4) died as a result of a service- connected 
disability, or (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power; and (b) the service-connected disability 
or death was the result of active service.  38 C.F.R. § 
3.807.

The evidence does not show that the veteran died in service, 
had a permanent and total service-connected disability at the 
time of his death, or died as a result of a service-connected 
disability.  Furthermore, as set forth above, entitlement to 
service connection for the cause of the veteran's death has 
been denied as set forth above.  Therefore, basic eligibility 
criteria found in § 3.807 are not satisfied.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994);  cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

In this case, the law and not the evidence is dispositive.  
Therefore the appellant's claim of to basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied and the appeal 
terminated.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2003); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



